                                                                             FILED
                                                                               AUG 2 8 2019
                                                                           Clerk, Us D .
                  IN THE UNITED STATES DISTRICT COURT                        District ,atnct Court
                                                                                   ••.Of Montana
                                                                                 ,v,1ssou/a
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 In the Matter of the Search of:
                                                    MJ 19-52-M-KLD

 Black LG Cell phone bearing unknown
 number more fully described in                      ORDER
 Attachment A-4



      The warrant in the above-entitled matter having been executed and returned

- together with a copy of the certified inventory of the property seized - to the

undersigned, the Clerk of Court is directed to file the same.

      IT IS SO ORDERED.

             DATED this 28th day of August, 2019.




                                               ~~fa'SrtJ
                                               United States Magistrate Judge




                                           1
